EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Funston III on 8/9/2021.
This application has been amended as follows:
Claim 4 has been replaced with
-- The data transmission method of claim 2, wherein after determining the transmission path, the method further comprises updating the data amount by adding another data amount of the first data packet to the data amount.--

Claim 6 has been replaced with
-- The data transmission method of claim 5, wherein after determining the transmission path, the method further comprises updating the data amount to be another data amount of the first data packet.--

Claim 7 is cancelled.

Claim 15 is cancelled.


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/30/2021.
Claim(s) 7 and 15 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-6, 8-14 and 16-20 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, filed 6/30/2021, and Examiner amendments with respect to the rejection of claims 7 and 15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 10-14, filed 6/30/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining, by the transmit end, a timer interval between a first receiving time and a second receiving time...”, “obtaining, by the transmit end, a data amount...” and “determining, by the transmit end, a transmission path for the first data packet...” as noted in claim 1, the potential abstract ideas of “determine a time interval between a first receiving time and a second receiving time...”, “obtain a data amount of the data stream...” and “determine a transmission path for the first data packet...” as noted in claim 9 and the potential abstract ideas of “determine a time interval between a first receiving time and a second receiving time...”, “obtain a data amount fo the data stream...” and “determine a transmission path for the first data packet from available transmission paths...” as noted in claim 17 are considered as not capable of being performed in the human mind.

Allowable Subject Matter
Claim(s) 1-6, 8-14 and 16-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Mizutani et al. US 20040076154, teaches a relay node determining a route based on a data size of a received data flow (see claim 8).
A close reference, Ashwood-Smith US 20160226758, teaches determining that a period of time between first and second consecutive packets of a flow exceeds a threshold value (see para. 0010).
A close reference, Akhavain Mohammadi US 20170093732, teaches a node determining a path based on inter-packet delay (see para. 0026).
A close reference, Hapsari et al. US 20110261758 – teaches determining a path based on a data amount where the data amount is an amount of data within a unit of time (see para. 0005, cited in Non-Final Rejection dated 3/30/2021).
A close reference, Institute of Acoustics Chinese Academy of Sciences, CN 103501209, teaches performing path selection based on a path delay (see p.2, right col., para. 2, Foreign Patent Documents citation #7 listed on IDS dated 3/24/2020).
A close reference, Lundqvist et al. US 20160373343 (cited on Non-Final Rejection dated 3/30/2021), teaches a gateway determining a path based on inter-arrival time of packets and an amount of data received in a flow (see para. 0089 and 0125).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-6 and 8, the cited prior art either alone or in combination fails to teach the combined features of:

determining, by the transmit end, a time interval between a first receiving time and a second receiving time responsive to the transmit end receiving a first data packet of a data stream, and responsive to the first data packet not being an initial packet of the data stream, wherein the first receiving time is when the transmit end receives the first data packet and the second receiving time is when the transmit end receives a second data packet, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet;

determining, by the transmit end, a transmission path for the first data packet from available transmission paths based on the time interval and the data amount.

As per claim(s) 9-14 and 16, the cited prior art either alone or in combination fails to teach the combined features of:

A data transmission apparatus, deployed at a transmit end, ... configured to:
determine a time interval between a first receiving time and a second receiving time responsive to the transmit end receiving a first data packet of a data stream is and responsive to the first data packet not being an initial packet of the data stream, wherein the first receiving time is when the first data packet is received and the second receiving time is when a second data packet is received, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet;
obtain a data amount of the data stream, wherein the data amount is an amount of data sent before the first receiving time;
determine a transmission path for the first data packet from available transmission paths based on the time interval and the data amount.

As per claim(s) 17-20, the cited prior art either alone or in combination fails to teach the combined features of:

a data transmission apparatus to:
determine a time interval between a first receiving time and a second receiving time responsive to the data transmission apparatus receiving a first data packet of a data stream and responsive to the first data packet not being an initial packet of the data stream, wherein the first receiving time is when the first data packet is received and the second receiving time is when a second data packet is received, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet;
obtain a data amount of the data stream, wherein the data amount is an amount of data sent before the first receiving time;
determine a transmission path for the first data packet from available transmission paths based on the time interval and the data amount.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464